04/20/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 20-0511



                                   No. DA 20-0511


IN THE MATTER OF:

S.E.,

               Respondent and Appellant,


                                       ORDER


         Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

         IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including May 27, 2022, within which to prepare, serve, and file its response

brief.




JMK                                                                     Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              April 20 2022